 

EXHIBIT 10.21

DESCRIPTION OF OUTSIDE DIRECTOR FEE ARRANGEMENTS

                Directors who are not executive officers of the Company or the
Bank (“Outside Directors”) receive an annual retainer of $30,000 from the Bank,
with no additional retainer from the Company. The Chair of the Audit Committee
receives an additional annual retainer of $10,000 and the Chair of the
Compensation Committee receives an additional annual retainer of $5,000. Outside
Directors also receive meeting fees of $1,500 for each Board or Bank Board
meeting attended, $1,000 for each Audit Committee or Compensation Committee
attended, and $750 for each other committee meeting attended, whether or not
they are members of such committee. However, where the Board of Directors and
the Bank Board meet on the same day, directors receive only a single board
meeting fee for such meetings. Similarly, directors receive only a single
committee meeting fee where identically constituted committees of the Board of
Directors and Bank Board meet on the same day.

                Outside Directors who are members of the Loan Committee also
receive a fee from the Bank for conducting on-site inspections of proposed real
estate collateral for certain loans in excess of $1,500,000 and certain other
loans in excess of $750,000. For each day that a director conducts such
inspections, the director receives a fee of $400 for the first property
inspected and $200 for each additional property inspected on that day.




104

--------------------------------------------------------------------------------